Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-16 of D. Alkon, US 17/138,214 (12/30/2020) are pending. Claims 6-9 to the non-
elected species are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).
Claims 1-5 and 10-16 have been examined on the merits and are rejected.

Election/Restrictions
Applicant’s election of Species I in the reply filed on 11/04/2022 is acknowledged. Applicant elected Species I directed to bryostatin-1 as an HGF activator (now claims 1-5, and 10-16), without traverse in the Reply to Restriction Requirement filed on 09/06/2022. Claims 6-9 to the non-elected Species stand withdrawn from consideration pursuant to 37 CFR 1.142(b). In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the acronym, “HGF”. The acronym should be defined at first mention. Appropriate correction is required.


Claim Interpretation
Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. See MPEP § 2111.

Interpretation the Claim Limitation “Preventing”
Claim 1 recites “a method for treating or preventing a neurodegenerative disease in a subject”. The specification recites [0008]: 
Administering a hepatocyte growth factor (HGF) activating compound in a therapeutically effective amount to a subject to result in treatment (e.g., mitigation) or prevention of symptoms of the neurodegenerative disease.

The specification further recites [0020]:
A measurable therapeutic response includes a finding that a symptom or disease is prevented or has a delayed onset.

As such, preventing is interpreted as delaying the onset of a neurodegenerative disease.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

§ 102(a)(1) Rejection over D. Alkon, WO 2018/187647 A1 (2018)

Claims 1-5, and 10-16 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by D. Alkon (WO 2018/187647 A1, 10/11/2018, “Alkon”). 

Regarding claim 1, Alkon discloses methods for treating a neurological disease, disorder, or condition in a patient by administering a pharmaceutically effective amount of a PKC activator that activates the PKC ε isozyme and/or the PKC α isozyme. Alkon discloses that one or more PKC activators can be administered to the patient, wherein PKC activators can be selected from the group consisting of bryostatin 1, bryostatin 2, bryostatin 3, a bryolog, a polyunsaturated fatty acid, etc. [Alkon page 1-2]. 

Alkon discloses PKC activator, bryostatin 1, a macrocyclic compound originally isolated from marine bryozoa [Alkon, page 5]:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[Alkon, page 6].

According to the instant specification, compounds that activates HGF function as PKC activator: 

    PNG
    media_image2.png
    148
    595
    media_image2.png
    Greyscale

[Specification 0009].	
Moreover, the instant specification defines bryostatin 1 as HGF activator [Specification 0034], therefore Alkon disclosure meets the limitations of claims 1, 3, 4, and 5.


	Regarding claim2, Alkon discloses that the neurological disease, disorder, or condition may be Alzheimer's disease, congophilic angiopathy, Down syndrome, muiii-infarci dementia, a senile dementia, the Lewy-body variant of Alzheimer's disease with or without association with Parkinson's disease, etc. [Alkon, page 3]. 
	
Regarding claims 10-14, the specification defines the dosing of PKC as µg/m2 which may be interpreted as µg: 

    PNG
    media_image3.png
    144
    586
    media_image3.png
    Greyscale

Regarding claim 10, Alkon discloses that the amount of bryostatin used in the method is 0.04 milligrams (calculates to 40 µg) [Alkon, page 10], which meets the limitation of claim 10 amount “less than 50 µg/m2” because according to the instant specification, 50 µg/m2 may be interpreted as 50 µg 

Regarding claim 11, Alkon discloses that the amount of bryostatin used in the method is 0.02 milligrams (calculates to 20 µg) [Alkon, page 10], which meets the limitation of claim 11 amount “less than 25 µg/m2” because according to the instant specification, 25 µg/m2 may be interpreted as 25 µg. 

Regarding claims 12, 13 and 14, Alkon discloses that the amount of bryostatin used in the method from 0.0001 to about 1000 milligrams, for example 0.01 milligrams (calculates to 10 µg) [Alkon, page 10], which falls within the ranges of claims 12, 13, and 14 amounts because according to the instant specification, 0.01- 20 µg/m2 may be interpreted as 0.01-20 µg. 

Regarding claims 15 and 16, Alkon discloses that the compositions used in the method may be administered orally, intraperitoneally, subcutaneously, intranasally, buccally, trans -dermally intramuscularly, intrarectally, intravenously, and by oral inhalation [Alkon, page 11]. 

§ 102(a)(1) Rejection over D. Alkon, US 20050065205 A1 (2005)

Claims 1-5, and 10-16 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by D. Alkon (US 20050065205 A1, 03/24/2005, “Alkon”). 

	Alkon discloses compositions, and methods for the treatment of conditions associated with enhancement/improvement of cognitive ability [Alkon 0008]. 

	Alkon discloses a method for treating plaque formation, such as that associated with Alzheimer's Disease, and improving/enhancing the cognitive state of the subject comprising administering to the subject an effective amount of macrocyclic lactone, bryostatin-1 to activate PKC [Alkon 0021].

According to the instant specification, compounds that activates HGF function as PKC activator: 

    PNG
    media_image2.png
    148
    595
    media_image2.png
    Greyscale

[Specification 0009].	

Moreover, the instant specification defines bryostatin 1 as HGF activator [Specification 0034], therefore Alkon disclosure meets the limitations of claims 1, 3, 4, and 5.

	Regarding claim 2, Alkon discloses that the PKC activator is administered in an amount effective to reduce neurodegeneration in a subject suffers from a neurodegenerative disease selected from the group consisting of Alzheimer's Disease; multi-infarct dementia; the Lewy-body variant of Alzheimer's Disease with or without association with Parkinson's disease; Creutzfeld-Jakob disease; Korsakoff's disorder; and attention deficit hyperactivity disorder [Alkon 0034].

	Regarding claims 15 and 16, Alkon discloses that the compounds and compositions are administered through oral and/or injectable forms including intravenously and intraventricularly [Alkon 0030].

Regarding claims 10-14, Alkon discloses that bryostatin-1 is administered in a dose of between 5 and 50 μg/m2. The Alkon’s dose range of 5 and 50 μg/m2 meets the limitations pf claim 10 and 11 of less that 25 and 50 μg/m2. Claim 14 dose range appears to fall within Alkon’s dose range of 5 and 50 μg/m2. Claims 12 and 13 doses ranges appears to overlap with Alkon’s dose range of 5 and 50 μg/m2.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Nonstatutory double patenting over US 10/937,509 (2009)

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 12, 39 and 50 of US 10/937,509, 07/06/2009.

Instant claim 1 recites a method for treating or preventing a neurodegenerative disease in a subject comprising administering an HGF activating compound in a therapeutically effective amount to treat or prevent said neurodegenerative disease. 

US 10/937,509 recited in claim 1 a composition comprising a PKC activator, a PKC inhibitor, and a pharmaceutically acceptable carrier, and recited in claim 12 a method for reducing neurodegeneration comprising administering to a subject in need thereof the composition of claim 1 in an amount effective to reduce neurodegeneration. According to the instant specification, compounds that activates HGF function as PKC activator: 

    PNG
    media_image2.png
    148
    595
    media_image2.png
    Greyscale

[Specification 0009].
Instant specification further stated that PKC activation process interferes with the initiation and progression of neurodegeneration: 

    PNG
    media_image4.png
    141
    594
    media_image4.png
    Greyscale


In light of the above instant specification definition, US 10/937,509 claim 12 method of reducing neurodegeneration by activating PKC appears to result in treating neurodegenerative disease. Therefore, US 10/937,509 appears to meet claim 1 method for treating a neurodegenerative disease by activating PKC. 

	Instant claim 2 recites that the neurodegenerative disease is selected from Alzheimer's Disease, Parkinson's Disease, multiple sclerosis, dementia, and mild cognitive impairment.

	US 10/937,509 recited in claims 39 and 50 a method for enhancing cognitive ability comprising administering to a subject in need thereof the composition of claim 1 in an amount effective to enhance cognitive ability, wherein the subject suffers from a neurodegenerative disease selected from the group consisting of Alzheimer's Disease; multi-infarct dementia; the Lewy-body variant of Alzheimer's Disease with or without association with Parkinson's disease; Creutzfeld-Jakob disease; Korsakoffs disorder; and attention deficit hyperactivity disorder. Therefore, US 10/937,509 meets the limitation of claim 2.
	
	Instant claim 3 recites that the HGF activating compound is a macrocyclic lactone compound.

	US 10/937, 509 recited in claim 2 the composition of claim 1, wherein the PKC activator is a macrocyclic lactone. Therefore, US 10/937,509 meets the limitation of claim 3. 

	Instant claims 4 and 5 recites the macrocyclic lactone compound is a bryostatin compound, wherein the bryostatin compound is bryostatin-1.

	US 10/937, 509 recited in claim 6 the composition of claim 5, wherein the bryostatin is bryostatin-1. Therefore, US 10/937,509 meets the limitation of claims 4 and 5.

Nonstatutory double patenting over US 16/914,399 (2021)

Claims 1, 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 of US 16/914,399, 03/25/2021.

Instant claim 1 recites a method for treating or preventing a neurodegenerative disease in a subject comprising administering an HGF activating compound in a therapeutically effective amount to treat or prevent said neurodegenerative disease. 

US 16/914,399 recited in claim 26 a method for inducing synaptogenesis in a subject having synaptic loss, the method comprising intravenously administering to the subject a therapeutically effective amount of a protein kinase C (PKC) activator to result in an increase in synaptogenesis in said subject, wherein the PKC activator is administered for the first two doses at about 24 micrograms followed by four consecutive doses of about 20 micrograms each.

As evidence by instant specification, compounds that activates HGF function as PKC activator: 

    PNG
    media_image2.png
    148
    595
    media_image2.png
    Greyscale

[Specification 0009].
	
As evidence by instant specification, synaptic loss is associated with some neurodegenerative disease e.g. Alzheimer’s disease:

    PNG
    media_image5.png
    79
    586
    media_image5.png
    Greyscale

Therefore, US 16/914,399 claim 26 appears to meet the limitation of claim 1.

Instant claim 10 recites “the method of claim 1, wherein the patient is administered less than 50 µg/m2 of the HGF activating compound”, and instant claim 11 recites “the method of claim 1, wherein the patient is administered less than 25 µg/m2 of the HGF activating compound”.
Instant claim 12 recites “the method of claim 1, wherein the patient is administered about 0.01 to about 20 µg/m2 of the HGF activating compound”, claim 13 recites “the method of claim 1, wherein the patient is administered about 1 to about 20 µg/m2 of the HGF activating compound, and claim 14 recites “the method of claim 1, wherein the patient is administered about 5 to about 20 µg/m2 of the HGF activating compound”.
	
The specification defines the dosing of PKC as µg/m2 which may be interpreted as µg: 

    PNG
    media_image3.png
    144
    586
    media_image3.png
    Greyscale

	Therefore, 24 micrograms of claim 26 of US 16/914,399 meet claim 10 limitations “less than 50 µg/m2”, and claim 11 limitation “less than 25 µg/m2”

	20 micrograms of claim 26 of US 16/914,399 fall within the range of claim 12 “about 0.01 to about 20 µg/m2”, claim 13 range “about 1 to about 20 µg/m2”, and claim 14 range “about 5 to about 20 µg/m2”, therefore, claim 26 of US 16/914,399 appears to meet the limitations of claims 12, 13 and 14. 

Instant claim 15 recites “the method of claim 1, wherein the HGF activating compound is administered intravenously”.

	US 16/914,399 claim 26 recitation “the method comprising intravenously administering to the subject a therapeutically effective amount of a protein kinase C (PKC) activator”, meets the limitations of claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAHIL MIRGHANI ALI ABDALHAMEED whose telephone number is (571)272-1242. The examiner can normally be reached M-F 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.A./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622